   Case: 1:19-cv-04953 Document #: 1 Filed: 07/23/19 Page 1 of 8 PageID #:1




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                             )
Elena Valerevna LIGAY,       )
                             )
             Plaintiff,      )
                             )
             v.              )                        No.    19-cv-4953
                             )
U.S. IMMIGRATION AND CUSTOMS )
ENFORCEMENT and U.S. CUSTOMS )
AND BORDER PROTECTION,       )
                             )
             Defendants.     )


                                      COMPLAINT

                                       Introduction

On February 6, 2018, ICE and CBP detained Ms. Ligay after concluding that she was an

applicant for admission, also known as an “arriving alien,” who was inadmissible because

she obtained her lawful resident status by fraud, and was thus ineligible for release from

ICE custody. Even after being informed of precedent decisions to the contrary, ICE

continued to hold Ms. Ligay in custody owing to its insistence that Ms. Ligay was an

arriving alien as it classified her in its charging document placing her in removal

proceedings. It was not until an Immigration Judge ordered her release on March 7, 2018

that ICE finally released her. During her period of ICE detention, Ms. Ligay suffered

loss of income and extreme emotional distress that interfered with her concentration and

studies for the U.S. Medical Licensing Exam (USMLE).
   Case: 1:19-cv-04953 Document #: 1 Filed: 07/23/19 Page 2 of 8 PageID #:1




This is an action for false imprisonment and negligent and intentional infliction of

emotional distress filed against U.S. Immigration and Customs Enforcement (ICE) and

U.S. Customs and Border Protection (CBP) under the Federal Tort Claims Act (FTCA).

                                 Jurisdiction and Venue

   1.      The Court has subject matter jurisdiction in this action pursuant to: 28 U.S.C.

           §§ 1331 (federal question jurisdiction); 1346(a)(2) (United States as a

           defendant); and 2674 (FTCA).

   2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e). The Plaintiff

           resides in Cook County, Illinois, which is located within this District.

                                         The Parties

   3.      Plaintiff Elena Valerevna Ligay is a citizen of Uzbekistan and a lawful

           permanent resident of the United States.

   4.      Defendant U.S. Immigration and Customs Enforcement is the U.S.

           government agency that arrests and detains foreign nationals deemed subject

           to removal from the United States and commences removal proceedings

           against such foreign nationals.

   5.      Defendant U.S. Customs and Border Protection is the U.S. government

           agency responsible for the inspection of foreign nationals at U.S. ports of

           entry and for determining whether a foreign national is admissible to the

           United States. CBP places foreign nationals in removal proceedings and

           arrests and detains those whom it determines are subject to such proceedings.

                                 Statement of the Facts

            Elena Ligay’s U.S. Immigration History and Family Background




                                             2
Case: 1:19-cv-04953 Document #: 1 Filed: 07/23/19 Page 3 of 8 PageID #:1




6.     Elena Ligay married U.S. citizen Michael Revell on February 23, 2017.

7.     Mr. Revell filed an immigrant visa petition for Ms. Ligay and, based on this

       petition, the Department of Homeland Security’s U.S. Citizenship and

       Immigration Services interviewed the couple and approved Ms. Ligay’s

       application for lawful permanent residence in the United States.

8.     On February 6, 2018, Ms. Ligay was returning to the United States after a

       visit to Uzbekistan of under 60 days.

9.     When Ms. Ligay presented herself for admission, officers with U.S. Customs

       and Border Protection (CBP) at Chicago-O’Hare International Airport

       questioned her about her marriage to and relationship with Mr. Revell.

10.    CBP officers suspected that her marriage to Mr. Revell was fraudulent and

       detained her on this basis.

11.    They also decided that, for the same reason, she was an “arriving alien.”

12.    After detaining Ms. Ligay, CBP transferred her to ICE custody to await her

       removal proceedings.

13.    CBP and ICE confiscated her permanent resident card and passport.

                           ICE’s Detention of Ms. Ligay

14.    ICE detained Ms. Ligay at its Pulaski County Detention Facility and at the

       McHenry County Jail pending her removal proceedings.

15.    On February 13, 2018, counsel, retained by her husband Mr. Revell, contacted

       ICE Assistant Field Office Director and detention supervisor Brian Rathnow,

       requesting that ICE release Ms. Ligay because CBP and ICE had not properly

       charged her as an arriving alien or an applicant for admission.




                                        3
Case: 1:19-cv-04953 Document #: 1 Filed: 07/23/19 Page 4 of 8 PageID #:1




16.     Mr. Rathnow informed counsel that ICE would continue Ms. Ligay’s

        detention without bond because she obtained her permanent residence through

        fraud, but that he would ask ICE Officer Edgar Del Rivero to review the file

        again.

17.     Mr. Del Rivero called counsel to state that ICE would continue to hold Ms.

        Ligay without bond because she was an applicant for admission.

18.     On February 26, 2018, counsel filed a written request with ICE’s Chicago

        Field Office to release Ms. Ligay or to set a bond for her on the ground that,

        as a returning lawful permanent resident, she was not an applicant for

        admission and therefore was eligible for release pending her removal

        proceedings. The request cited Matter of Pena, 26 I&N Dec. 613 (BIA 2015)

        and explained again why Ms. Ligay was eligible for release.

19.     The following day, ICE Officer Landmeier refused this request. At no point

        did CBP or ICE revise its classification of Ms. Ligay as an applicant for

        admission.

      Ms. Ligay’s Bond Determination Hearing in Chicago Immigration Court

20.     On March 7, 2018, Immigration Judge Kathryn DeAngelis concluded that Ms.

        Ligay was not an applicant for admission and was eligible for a bond.

21.     ICE’s attorney also agreed that Ms. Ligay was eligible for bond, did not

        reserve appeal of the judge’s decision, and commented that she had recently

        seen a number of cases where ICE misclassified returning lawful permanent

        residents as applicants for admission.




                                         4
Case: 1:19-cv-04953 Document #: 1 Filed: 07/23/19 Page 5 of 8 PageID #:1




22.    Judge DeAngelis set a bond of $1,500, and ICE released Ms. Ligay on March

       8, 2018.

              Ms. Ligay’s Claims for Damages Against ICE and CBP

23.    On June 21, 2018, Ms. Ligay filed a claim for damages against ICE based on

       her detention, arguing that she was never an arriving alien under the

       Immigration and Nationality Act, so ICE’s detention of her on that basis was

       unlawful.

24.    On the same day, she filed a claim for damages on the same basis against

       CBP.

25.    ICE denied Ms. Ligay’s claim by letter dated February 1, 2019.

26.    CBP has not responded to Ms. Ligay’s claim.

         Statutory Scheme under the Immigration and Nationality Act

27.    The INA classifies certain applicants for admission to the United States as

       “arriving aliens,” who are subject to mandatory detention and are ineligible

       for release on bond. 8 U.S.C. §§ 1101(a)(4), 1225(b)(2)(A); 8 C.F.R. §§ 1.2;

       1001.1(q); Jennings v. Rodriguez, 138 S. Ct. 830 (2018).

28.    The Immigration and Nationality Act (INA) states that lawful permanent

       residents (“LPRs”) returning to the United States after a trip are not applicants

       for admission unless they fall into one of several specific exceptions. 8

       U.S.C. § 1101(a)(13)(C).

29.    Those exceptions are where the LPR: (1) has abandoned or relinquished that

       status; (2) has been absent for a continuous period of more than 180 days; (3)

       has engaged in illegal activity after departing the United States; (4) has




                                         5
Case: 1:19-cv-04953 Document #: 1 Filed: 07/23/19 Page 6 of 8 PageID #:1




       departed the United States while under legal process seeking removal of the

       alien from the United States, including removal proceedings and extradition

       proceedings; (5) has committed an offense identified in 8 U.S.C. § 1182(a)(2)

       (crimes that make a foreign national inadmissible to the United States), or (6)

       is attempting to enter or has entered the United States without inspection. Id.

30.    A foreign national who is not an applicant for admission is eligible for bond

       when placed in removal proceedings in the absence of specific criminal

       history. 8 U.S.C. §§1225(b)(2)(A), 1226(a)

31.    The Board of Immigration Appeals decided that returning permanent residents

       whom CBP or ICE suspects obtained their resident status by fraud are not

       applicants for admission or arriving aliens. Matter of Pena, 26 I&N Dec. 613

       (BIA 2015).

                                Causes of Action

                     I. Federal Tort Claims Act Against ICE

32.    Ms. Ligay, as a returning lawful permanent resident not subject to any of the

       exceptions in 8 U.S.C. § 1101(a)(13)(C), was not an applicant for admission

       when she presented herself for inspection at O’Hare International Airport on

       February 6, 2018.

33.    Therefore, she was not subject to mandatory detention when CBP placed her

       in removal proceedings and was eligible for release on recognizance or on a

       bond.




                                        6
Case: 1:19-cv-04953 Document #: 1 Filed: 07/23/19 Page 7 of 8 PageID #:1




34.     ICE, by continuing to detain her and refusing to release her or issue a bond,

        unlawfully restrained Ms. Ligay’s personal liberty against her will, which

        constitutes the tort of false imprisonment under Illinois law.

35.     Ms. Ligay suffered extreme emotional distress because of her false

        imprisonment by ICE. Thus, ICE also committed the Illinois torts of

        intentional and negligent infliction of emotional distress.

                      II. Federal Tort Claims Act Against CBP

36.     Ms. Ligay, as a returning lawful permanent resident not subject to any of the

        exceptions in 8 U.S.C. § 1101(a)(13)(C), was not an applicant for admission

        when she presented herself for inspection at O’Hare International Airport on

        February 6, 2018.

37.     Therefore, she was not subject to mandatory detention when CBP placed her

        in removal proceedings and was eligible for release.

38.     CBP, by detaining her without bond, unlawfully restrained Ms. Ligay’s

        personal liberty against her will, which constitutes the tort of false

        imprisonment under Illinois law.

39.     Ms. Ligay suffered extreme emotional distress because of her false

        imprisonment by CBP. Thus, CBP also committed the Illinois torts of

        intentional and negligent infliction of emotional distress.

      III. Replevin Against ICE and CBP for Return of Ms. Ligay’s Passport.

40.     ICE and CBP have been holding Ms. Ligay’s passport since detaining her on

        February 6, 2018.




                                           7
  Case: 1:19-cv-04953 Document #: 1 Filed: 07/23/19 Page 8 of 8 PageID #:1




   41.    Ms. Ligay is legally entitled to travel internationally at this time, thus ICE and

          CBP have no legal authority to hold her passport.

                                      Prayer for Relief

   WHEREFORE, plaintiff Elena Ligay requests that the Court do the following:

              1. Declare the Defendants’ actions to be unlawful and in violation of the

                 Federal Tort Claims Act.

              2. Find the Defendants liable to Ms. Ligay in the amount of $750,000 in

                 compensatory damages.

              3. Order the Defendants to return Ms. Ligay’s passport to her.

              4. Grant such further relief, including attorney fees and costs of this

                 action, as may be just, lawful, and equitable.

                                      Respectfully submitted,

                                      s/Scott D. Pollock________
                                      Scott D. Pollock
                                      Attorney for the Plaintiff

Scott D. Pollock
Christina J. Murdoch
Scott D. Pollock & Associates, P.C.
105 West Madison Street, Suite 2200
Chicago, Illinois 60602
Telephone: (312) 444-1940
Fax: (312) 444-1950
spollock@lawfirm1.com




                                            8
